In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 06-4090
UNITED STATES OF AMERICA,
                                           Plaintiff-Appellee,
                              v.

DIANNE KHAN,
                                       Defendant-Appellant.
                        ____________
          Appeal from the United States District Court
              for the Eastern District of Wisconsin.
         No. 06 CR 42—Charles N. Clevert, Jr., Judge.
                        ____________
ARGUED SEPTEMBER 12, 2007—DECIDED NOVEMBER 1, 2007
                   ____________


 Before POSNER, FLAUM, and WILLIAMS, Circuit Judges.
  FLAUM, Circuit Judge. Defendant-Appellant, Dianne
Khan, appeals her conviction under 18 U.S.C. § 1001(a)(1),
which punishes knowingly and willfully concealing a
material fact from federal officials, in this case the De-
partment of Housing and Urban Development (“HUD”).
During her trial, Khan’s attorney attempted to elicit a
statement from a government agent regarding another
government agent’s statement during an investigatory
interview. The government objected on hearsay grounds
and the district court sustained the government’s objec-
tion, citing Federal Rule of Evidence 403. Khan now
appeals the district court’s refusal to admit the question.
Finding no error, we affirm.
2                                             No. 06-4090

                    I. Background
  Sometime in 1999, Dianne Khan became eligible for
Section 8 housing assistance by virtue of physical and
mental disability. She had previously resided at Forest
Tower / Metro Apartments in Milwaukee, Wisconsin (the
“Forest Tower address”) and she decided to maintain
this residence with the assistance of a HUD subsidy. To
obtain the subsidy, Khan signed a HUD-approved form
lease, which required, among other things, that “The
tenant agrees to reside in this unit, and agrees that the
unit shall be the tenant’s and his or her family’s only
place of residence.” In the coming years, Khan periodically
recertified the terms of this initial lease. On January 14,
2003, the form asked “Will any of the above household
members live anywhere except in the apartment?” Khan
responded that she would “live a couple days at another
address when I was looking for work and [needed] to
have phone calls for jobs.” In addition, Khan submitted
at least three required reports—in 1998, 1999, and 2002—
to alert HUD that a member of the household was mov-
ing out. Khan received her federal assistance until the
current case began in September 2004.
  This case stems in many ways from Khan’s marriage
to a man named Aftab Umer in July 2002. On September
1, 2002, Umer and Khan signed a lease together for a
different apartment at 2327 West Michigan Avenue in
Milwaukee (“West Michigan Avenue address”). Umer
was not a citizen of the United States and after their
marriage Khan filed a petition for alien relative to enable
Umer to naturalize. On the form, Khan listed the West
Michigan address as her primary address; her Forest
Tower address was listed as a “previous” address. Because
Khan had married foreign-born men in the past, her
marriage aroused the suspicion of Immigration and
Customs Enforcement (“ICE”) and an investigation ensued.
No. 06-4090                                              3

  Agent Jeffrey Stillings from the ICE spearheaded the
investigation. He began with a visit to the West Michigan
Avenue address but found no one there. The next day he
visited the Forest Tower address unannounced and found
Khan at home. During the course of their conversation,
Khan stated that she maintained two apartments and
was only rarely at her Forest Tower address. The next
day, Agent Stillings visited the West Michigan Avenue
address and, with Khan and Umer’s permission, looked
around. Framed photographs of the couple and female
clothes indicated that Khan was not unfamiliar with the
apartment.
  On September 28, 2004, Agent Stillings formally inter-
viewed Khan in the presence of Umer’s attorney. Khan
gave a sworn and written statement, freely admitting
that she lived at the West Michigan Avenue address. She
stated that she had only stayed at the Forest Tower
apartment four or five times over the last two years. Also
present in the interview was Agent James Siwek who,
unbeknownst to Khan, was from HUD’s Office of the
Inspector General. Agent Stillings had grown to suspect
fraud against HUD based on his prior questioning of
Khan, so he invited Agent Siwek to join the investigation.
To that end, Agent Siwek attended the interview, but
kept mum regarding his motive for attending. When Agent
Siwek revealed his identity to Khan after she signed the
written statement, Khan ended the interview.
  The central issue at trial was what to make of the
abrupt end to the interview after Agent Siwek revealed
that he was from HUD. The government pointed to this
evidence as proof that Khan knew the illegality of main-
taining two residences. Khan, on the other hand, main-
tained that Agent Stillings had threatened her with
prosecution for a HUD violation if she did not roll over on
the marriage fraud charges and justified the abrupt
termination on these grounds.
4                                              No. 06-4090

  At trial, Agent Siwek was the first witness. He testified
on direct that after he revealed his identity, Khan termi-
nated the interview. On cross, Khan’s attorney asked
three questions in order to undo the inference of knowl-
edge. First, Khan’s attorney asked whether Khan termi-
nated the interview because she had been given a choice
between a marriage fraud prosecution or a HUD violation.
Agent Siwek said he did not know why Khan terminated
the interview. Second, Khan’s attorney asked whether
Agent Siwek had “hear[d] anything that would suggest
that [Khan] was being threatened with the HUD violation
prosecution because she wouldn’t admit to marriage
fraud.” Testimony of Agent Siwek, vol. 1, at 28 (June 19,
2006). Agent Siwek said he had not. Finally, Khan’s
attorney started to ask whether Agent Stillings had
said during the interview that if Khan admitted to mar-
riage fraud, the government would not pursue a HUD
violation. As soon as it became clear that Khan’s attorney
was questioning Agent Siwek about Agent Stillings’
statement, the government objected on hearsay grounds.
Khan’s attorney argued that the statement was meant to
show Khan’s state of mind and was not offered for the
truth of the matter asserted. However, the district court
sustained the objection. The court reasoned that the
question moved the questioning towards a “slippery slope.”
Testimony of Agent Siwek, vol. 1, at 30. The district
court also recognized that Umer’s attorney would later
testify as to the same matter and refused to admit the
question, stating that “basically, my ruling is a 403 deci-
sion.”
  Later in the trial, Agent Stillings testified and verified
Agent Siwek’s version of events. Agent Stillings said that
he had mentioned something about the marriage-fraud
investigation after revealing his identity. On cross, Khan’s
attorney asked whether he had threatened Khan with a
HUD prosecution if she did not admit to marriage fraud.
No. 06-4090                                                5

Agent Stillings said that he did not recall using a plea
bargain tactic with Khan and that he did not have the
power to use such a tactic anyway. Testimony of Agent
Stillings, at 41 (June 19, 2006). On June 20, 2006, the
jury returned a guilty verdict. On October 6, 2006, the
district court sentenced Khan to a five-year term of
probation and restitution in the amount of $13,912. She
now appeals.


                     II. Discussion
  On appeal, Khan challenges the district court’s decision
to halt her attorney’s questioning of Agent Siwek regard-
ing Agent Stillings’ alleged statement during the inter-
view, claiming that the question was admissible either
as non-hearsay or under the rule of completeness. Khan
further argues that the question’s exclusion affected
her rights under the Confrontation Clause. It is unneces-
sary to decide whether the question was otherwise admis-
sible because, even assuming that it was, the district court
did not abuse its discretion in excluding it under Federal
Rule of Evidence 403. In addition, the district court’s
limitation on Khan’s questioning of Agent Siwek did not
affect her rights under the Confrontation Clause.
  First, the district court did not abuse its discretion in
excluding Khan’s third question. Rule 403 codifies the
district court’s broad discretion to control the admission of
evidence. In defining this discretion, Rule 403 instructs
the court to balance the probative value of the evidence
against “the danger of unfair prejudice, confusion of the
issues, or misleading the jury, or . . . considerations of
undue delay, waste of time, or needless presentation of
cumulative evidence.” FED. R. EVID. 403. This Court
reviews a district court’s balancing under Rule 403 for
an abuse of discretion, which occurs when “no reasonable
person could take the view adopted by the trial court.”
6                                               No. 06-4090

United States v. Hughes, 970 F.2d 227, 232 (7th Cir. 1992)
(citing United States v. Tipton, 964 F.2d 650, 654 (7th Cir.
1992)).
  In the case at bar, regardless whether the evidence
was admissible as non-hearsay or under the rule of
completeness, the district court did not abuse its discretion
in excluding it. In the first place, as the district court
reasoned, the continued questioning on marriage fraud
was likely to confuse the issues. Khan’s questioning
would have focused the jury’s attention on the suspected
marriage fraud, which was not an issue at trial. In addi-
tion, the blocked question was cumulative and thus did
not add anything to the line of questioning. Agent Siwek
had just testified that he had not heard anything about
a pending HUD prosecution that would follow if Khan
failed to cooperate. The court could reasonably have
concluded that the answer to the second question covered
sufficiently similar ground as the answer to the third. As
a result, the district court did not abuse its discretion in
sustaining the government’s objection.
   Second, Khan argues that the refusal to admit the
question violated her rights under the Confrontation
Clause, as an unreasonable limitation on cross-examina-
tion. As a general matter, this Court reviews a district
court’s limits on the extent of cross-examination for
an abuse of discretion. United States v. Smith, 454 F.3d
707, 714 (7th Cir. 2006). But where the limits affect a
criminal defendant’s right to confront the witnesses who
testify against him, this Court reviews the limitation
de novo. Id. The Confrontation Clause reflects the be-
lief that adversarial proceedings are essential to the truth-
seeking function of the criminal trial. See Pennsylvania v.
Ritchie, 480 U.S. 39, 51 (1989). Thus, a trial court’s
limits on a defendant’s ability to cross-examine the gov-
ernment’s witnesses can offend the Confrontation Clause
by insulating an inculpatory version of events that would
No. 06-4090                                                 7

otherwise not withstand a defendant’s efforts to “show
that a witness is biased, or that the testimony is exagger-
ated or unbelievable.” Id. at 51-52; see also Smith, 454
F.3d at 714. However, not all limitations foul up the
adversarial process. This Court first examines whether
the limit foreclosed an opportunity to expose biased or
false testimony, thereby affecting the “core functions” of
the Confrontation Clause. If the “core functions” of the
Confrontation Clause remain intact, this Court ensures
merely that the district court’s exercise of its “wide discre-
tion” in limiting cross-examination was not abusive. Id.
  In this case, the district court did not limit cross-exami-
nation so as to affect the “core functions” of the Confronta-
tion Clause. Khan had the opportunity to question Agent
Siwek regarding the September 2004 interview. The line
of questioning leading up to the challenged phrase cap-
tured the question that Khan sought to ask. Thus, the
limits imposed by the district court did not foreclose
an opportunity to develop an exculpatory fact; they
simply did not let Khan’s attorney pursue a redundant
line of questioning. Smith, 454 F.3d at 714 (“This limit on
cross-examination did not deny Smith the opportunity
to establish that Carter harbored a motive to lie; rather
it simply limited his ability to add extra detail to that
motive.”). Because the exclusion of this question did not
impact the accuracy of Khan’s trial, it did not affect her
rights under the Confrontation Clause. In addition,
because the excluded question was cumulative of questions
already asked and answered, the district court did not
abuse its discretion.


                     III. Conclusion
  For the foregoing reasons, we AFFIRM both the district
court’s decision to exclude the question posed by Khan’s
attorney and, in turn, Kahn’s conviction.
8                                        No. 06-4090

A true Copy:
      Teste:

                   ________________________________
                   Clerk of the United States Court of
                     Appeals for the Seventh Circuit




               USCA-02-C-0072—11-1-07